DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 10 – 18), along with:
Species I-1 (main/support body 10: figures 2A – C, 4A, 4B, and 5, 
Species II-1 (sealing member 30: figures 2B, 2C), 
Species III-1 (contacted portion 112: figures 2A - C) and 
Species IV-1 (end portion 111: figure 2B) 
in the reply filed on December 9, 2021 is acknowledged.  
The traversal is on the ground(s) that “Category 2 is a product and a process of use of said product… claims 10 and 19 have unity of invention and must be examined together”.  This is not found to be persuasive, for at least the following:
It is respectfully noted that – indeed – Group I and Group II have unity of invention as drawn to the combinations of “category (2)”.  However, even though they have unity of invention disclosing technical features of a ventilation member, the shared technical features are not special technical features as they do not make a contribution over the disclosure of Uemura et al (US 2013/0012117).
The unique special technical feature in Group I is “a surrounding unit that is provided in the main body unit and surrounds an end portion opening of the ventilation path having a height uniformly formed”.
The unique special technical feature in Group II is “a placement step which places a jig having hardness lower than that of the sealing unit and suppressing flow of gas via the ventilation path in the main body unit, and filling an interior of the housing with gas”.
 Accordingly, the restriction requirement between groups I and II is proper, according to MPEP §1893.03(d).
Regarding Applicant’s statement that” Claims 10 – 13 and 15 – 19 read on the four elected species”, it is respectfully noted that:
Claim 11 is directed to a non-elected species III-2 (figure 5: surrounding unit 112h),
Claim 12 is directed to a non-elected species II-2 (figure 6B: reduction unit/connection portion 34),
Claim 14 is directed to a non-elected species (figures 9A – 10B: 812H, 101P: opening 812H …along an attachment surface 101P) and
Claim 19 is directed to a non-elected species (figure 3, [0041 – 0045]).
Figure 3 discloses the non-elected invention (Group II)
Regarding Applicant’s statement that Claims 10 – 12, 15, 17 and 18 are generic to all species, it is respectfully noted that:
Claim 11 is directed to a non-elected species III-2 (figure 5: surrounding unit 112h), and
Claim 12 is directed to a non-elected species II-2 (figure 6B: reduction unit/connection portion 34) 
According to Applicant’s election of Group I, with
Species I-1 (main/support body 10: figures 2A – C, 4A, 4B, and 5, 
Species II-1 (sealing member 30: figures 2B, 2C), 
Species III-1 (contacted portion 112: figures 2A - C) and 
Species IV-1 (end portion 111: figure 2B),
claims 10, 13, and 15 – 18 have been effectively elected, and claims 11, 12, 14 and 19 have been withdrawn as being directed to non-elected inventions/species.
The requirement is still deemed proper and is therefore made FINAL.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an attachment surface” as described in the specification. 
Figures 1 and 2A identify a device housing 101 having “an attachment surface 101P”, wherein “101P” is the outermost plane of the housing 101.

    PNG
    media_image1.png
    366
    890
    media_image1.png
    Greyscale

It is respectfully noted that figures 4B, 5, 6A, 7, 8C, 9A and 10A similarly identify the outermost surface of housing 101 as the attachment surface 101P
However, the specification discloses:
 “an attachment surface 101P on which the through hole 101K is formed in the device housing 101” [0011]. 
 “the attachment surface 101P is a surface rising substantially along the vertical direction… consequently an end portion opening 111… of the ventilation member 1 opens substantially in the horizontal direction”. [0012]
Consequently, as the attachment surface for the sealing member (30) is recessed below the outermost surface of housing 101, it appears that there is in error in the figures, if the specification is correct.

    PNG
    media_image2.png
    304
    553
    media_image2.png
    Greyscale

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Objections
In re Claim 1, antecedence for the limitations “path for gas” (line 4), and “passage of gas” (line 7) are unclear, as “gas” lacks pronouns, and yet pronouns are provided for “a liquid” and “a solid”.  For purposes of examination, the limitations have been understood to disclose “path for a gas” (line 4), and “passage of the gas” (line 7).
In re Claim 18, the limitation “an attachment surface” is unclear, due to the antecedence of “an attachment surface” in Claim 16.  For purposes of examination, Claim 18 has been understood as if to read, “[[an]] the attachment surface”.
Appropriate correction is required.

Claim Interpretation
In re Claim 16, the limitation “the ventilation membrane unit1 is disposed within a range of a width region of the sealing unit2 in an intersecting direction that intersects an attachment surface3 of the housing4 for attaching the ventilation member” has been interpreted as if to disclose, “the ventilation membrane unit is disposed within a range of [[a]] an axial direction width region of the sealing unit, the axial direction a plane of an attachment surface of the housing, the attachment surface
In re Claims 17 and 18, the limitation “the sealing unit is disposed in a range of a width region of the main body unit5 in an intersecting direction that intersects an attachment surface of the housing for the ventilation member” has been interpreted as if to recite “the sealing unit is disposed in a range of [[a]] an axial direction width region of the main body unit, the axial direction a plane of an attachment surface of the housing, the attachment surface for attaching the ventilation member”.

The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) or pre-AIA  35 U.S.C.  §112, sixth paragraph, is invoked.
In re Claim 10, the element “a surrounding unit”6 has been recited without the structure in support thereof.  Specification paragraph [0020] describes that the element “a surrounding unit” can be “a surface (of) substantially an annular shape”, and equivalents thereof.  
Accordingly, Claim 10 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 107, 13, 15 and 17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yano et al (US 2009/0047890).
In re Claim 10, Yano et al discloses a ventilation member (figs 1 – 8) to be attached to a through hole (8) of a housing (7), comprising: 
a main body unit (2/10) [0045] provided with a ventilation path (through hole (3)) that forms a flow path for a gas between an interior and an exterior of the housing; 
a sealing unit (9) that seals between the main body unit (2/10) and the housing (7); 
a ventilation membrane unit (6) provided on the ventilation path to prevent passage of a liquid and a solid and to allow passage of the gas; and 
a surrounding unit (fig 7: (12)) that is provided in the main body unit (2) and surrounds an end portion opening (10a) of the ventilation path having a height uniformly formed
Claim 11 has been withdrawn, as directed towards a non-elected species III-2 (figure 5: surrounding unit 112h),
Claim 12 has been withdrawn, as directed towards a non-elected species II-2 (figure 6B: reduction unit/connection portion 34),
In re Claim 13, Yano et al discloses wherein the end portion opening (10a) opens while facing toward an intersecting direction that intersects an attachment surface (parallel to AR2) in the housing (as seen in fig 7) for attaching the ventilation member.
Claim 14 has been withdrawn, as directed towards a non-elected species (figures 9A – 10B: opening 812H …along an attachment surface 101P).
In re Claim 15, Yano et al discloses wherein the sealing unit (9) includes an opening portion (concentrically within (9)) inside thereof, and at least a part of the ventilation membrane unit (6) is provided inside the opening portion (as can be seen in figure 5).  
In re Claim 17, Yano et al discloses wherein the sealing unit (9) is disposed in a range of [[a]] an axial direction width region (annotated, below) of the main body unit (2/10), the axial direction a plane of an attachment surface (surface of sealing unit (9) at (7)) of the housing, the attachment surface for attaching the ventilation member. 

    PNG
    media_image3.png
    408
    521
    media_image3.png
    Greyscale

Claim 19 has been withdrawn, as directed towards a non-elected invention “Group II”.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Yano et al (US 2009/0047890), in view of Guo (US 8,980,455).
In re Claim 16, the ventilation of Yano et al has been discussed (In re Claim 15, above), but lacks wherein the ventilation membrane unit is disposed within a range of [[a]] an axial direction width region of , the axial direction a plane of an attachment surface of the housing, the attachment surface for attaching the ventilation member.
Guo teaches a ventilation member (figure 3) comprising:
a main body unit (5) provided with a ventilation path;
a sealing unit (fig 3: (3, 6)) that seals between the main body unit (5) and a housing (8) (at least at (8 3));
a ventilation membrane (2);
a surrounding unit (fig 5: (5-5) provided in the main body unit (5);
the ventilation membrane unit (2) is disposed within a range of [[a]] an axial direction width region of the sealing unit, the axial direction a plane of an attachment surface of the housing, the attachment surface for attaching the ventilation member.

    PNG
    media_image4.png
    437
    740
    media_image4.png
    Greyscale

 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yano et al, as taught by Guo, such that the ventilation membrane unit is disposed within a range of an axial direction width region of the sealing unit, for the benefit of minimizing flow bypass around the ventilation membrane, for improved system safety.
In re Claim 18, the proposed system has been discussed, wherein Guo teaches the sealing unit (3, 6) is disposed in a range of [[a]] an axial direction width region of the main body unit (5), the axial direction a plane of an attachment surface (at (8-3)) of the housing (8), the attachment surface for attaching the ventilation member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Examples of such pertinent prior art includes:
Kamikawa (US 2012/0207970), who discloses a ventilation member (fig 8: 140) to be attached to a through hole of a housing (fig 2: (14)), comprising: 
a main body unit (fig 8: (42)) provided with a ventilation path (at (48)) that forms a flow path for a gas between an interior and an exterior of the housing (14); 
a sealing unit (fig 2: (46A/B)) that seals between the main body unit (42) and the housing (fig 2: (14), at (26)); 
a ventilation membrane unit (60) provided on the ventilation path to prevent passage of a liquid and a solid and to allow passage of the gas; and 
a surrounding unit (165/166) that is provided in the main body unit and surrounds an end portion opening of the ventilation path having a height uniformly formed.  
Scagliarini et al (US 9,428,304), who discloses a ventilation member (figs 1 – 3) to be attached to a through hole of a housing (col 2, ln 43: a container), comprising: 
a main body unit (2) provided with a ventilation path (6) that forms a flow path for a gas between an interior and an exterior of the housing; 
a sealing unit (16) that seals between the main body unit and the housing (col 2, lns 56 – 60); 
a ventilation membrane unit (18) provided on the ventilation path to prevent passage of a liquid and a solid and to allow passage of the gas (col 1, lns 51 – 55, col 3, lns 1 – 16); and 
a surrounding unit (35) that is provided in the main body unit and surrounds an end portion opening of the ventilation path having a height uniformly formed.  
Zukor et al (US 7,357,709), who discloses a ventilation member (figs 1, 2) to be attached to a through hole of a housing, comprising: 
a main body unit (10/30/40) provided with a ventilation path (fig 2: (24[Wingdings font/0xE8]44)) that forms a flow path for a gas between an interior and an exterior of the housing; 
a sealing unit (20) that seals between the main body unit and the housing (col 5, lns 42, 43); 
a ventilation membrane unit (50) provided on the ventilation path to prevent passage of a liquid and a solid and to allow passage of the gas (col 2, lns 15 – 39); and 
a surrounding unit (annotated, below) that is provided in the main body unit and surrounds an end portion opening of the ventilation path having a height uniformly formed.  

    PNG
    media_image5.png
    459
    713
    media_image5.png
    Greyscale

Gold et al (US 5,785,390), who discloses a ventilation member to be attached to a through hole (26) of a housing (11), comprising: 
a main body unit (40) provided with a ventilation path (24) that forms a flow path for a gas between an interior and an exterior of the housing; 
a sealing unit (col 4, ln 66 - col 5, ln 3) that seals between the main body unit (40) and the housing (11); 
a ventilation membrane unit (34) provided on the ventilation path to prevent passage of a liquid and a solid and to allow passage of the gas; and 
a surrounding unit (annotated below) that is provided in the main body unit and surrounds an end portion opening of the ventilation path having a height uniformly formed. 

    PNG
    media_image6.png
    391
    687
    media_image6.png
    Greyscale

DeGuiseppi (US 5,522,769), who discloses a ventilation member to be attached to a through hole (3) of a housing (col 3, ln 14), comprising: 
a main body unit (10) provided with a ventilation path (22[Wingdings font/0xE8]apertures between (52)) that forms a flow path for a gas between an interior and an exterior of the housing; (col 4, lns 29 – 35) 
a sealing unit (37) that seals between the main body unit (10) and the housing (at (2)); 
a ventilation membrane unit (26) provided on the ventilation path to prevent passage of a liquid and a solid and to allow passage of the gas (col 3. lns 39 – 45)); and 
a surrounding unit (fig 4: (62) of (60)) that is provided in the main body unit and surrounds an end portion opening of the ventilation path having a height uniformly formed (col 4, lns 41 – 43).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Element 20 (also “ventilation membrane”)
        2 Element 30 (also “sealing member”)
        3 Element 101P
        4 Element 101 (device housing)
        5 Element 10 (also “support body”)
        6 [0020] “the contacted portion 112 (an example of a surrounding unit)”
        7 Claims 1 – 9 cancelled by Applicant, February 29, 2019